PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/323,996
Filing Date: 7 Feb 2019
Appellant(s): ASAHI KASEI MEDICAL CO., LTD.



__________________
Shawn Hamidinia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/15/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/19/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-4, 9, 10 and 29 are rejected under 35 U.S.C. 103 as unpatentable over Hongo et al (US 9,359,397) in view of JP-2004-339079.

(2) Response to Argument
Claim 1 recites treating an IgG solution (0.1-1.5%) contaminated with porcine circovirus and containing glycine or 2.0M or less, with a membrane having LRV of 4 or more for PP7. 
The membranes appellant uses are Planova 15, 20 and 35. See specification @ [0042], Table 1, and [0044], Table 2.
Hongo teaches filtering 1% IgG (col. 17 line 46: under “(i) Preparation of protein solution”) contaminated with various viruses including circovirus, at the same pH conditions, and using the same membranes (Planova 15 and 20) appellant uses. See the examples and col. 9 lines 34-45. The LRV values are very high, >>4.0, as seen in col. 9 lines 5-6 and Tables 1 and 2 of Hongo, for PP7. The missing item in Hongo is the use of glycine. As pointed out in the rejection, glycine range claimed  is 2 or less, which means it can be zero under the broadest reasonable interpretation of the claim, since zero is the lower limit for the range. Further evidence that lower limit of glycine is zero can be recognized from appellant’s disclosure, Table 2 at [0044], which shows that LRV or circovirus is 4.8 or more with no glycine present. Claim 1 does not recite an LRV requirement for porcine circovirus. Also, porcine circovirus is a common circovirus. Regardless, appellant has not shown that porcine circovirus is any different from the generic circovirus. Thus claim 1 lacks novelty. (MPEP 1207.03(a)-II: "lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974)))
Notwithstanding, the office action also showed that the LRV of circovirus can be inherently the same, because appellant uses the same membrane and the same conditions. MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986)”.
	
1. Unexpected result argument:
Appellant argues that there is a criticality of the range for IgG concentration of 0.1-1.5w/v%, wherein the LRV for the circovirus is 2 or more. When this concentration is above 1.5%, the LRV of 2.0 or more is not achieved. This argument is not persuasive because Hongo’s experiments are conducted with 1% (10 mg/mL) IgG solution (middle of the range claimed), pH within the claimed range, and using Planova 20 membrane. Appellant’s claims (except claim 10) do not recite LRV for circovirus. Thus there is no unexpected result. In addition, according to the teaching of Hongo and In re King, the result would be expected for claim 10 as well.
Appellant’s argument that Hongo teaches different (superior) results at pH 8 has absolutely no relevance to the claimed invention because pH 8 is outside the scope of the claims. This argument is therefore spurious. 

2. “Improperly relying on … Inherency” argument:
 	Appellant argues: “Applicant respectfully submits that the structure and physical properties of the claimed species is not similar to the genus of "circovirus" disclosed in Hongo.”
Contrary to the argument, appellant fails to show with any evidence how the porcine circovirus is different from circovirus. The examiner respectfully submits that porcine is only a source for the circovirus (it was originally found decades ago in pigs and birds), and the virus is the same irrespective of its source. Thus these arguments are also unpersuasive.

3. Not addressing each of the recited limitations:
	In this argument, appellant argues that “”In particular, the Final rejection does not address the limitation “the pH adjusted solution contains glycine of 2.0 M or less,” as recited in claim 1.”  That is not true, because, first of all, the term “or less” means the glycine content can be zero (as established supra). Second, the office action has clearly shown as obvious the use of glycine for the express purpose of aggregating the viruses as taught by the Sigma-Aldrich catalog as well as the JP reference to Yokoyama (glycine in the range 0.1-2 mol/L) (M is the same as mol/L), which would enhance the rejection of viruses. Appellant’s argued evidence in fig. 2 shows no significant effect for glycine. Most of the data only show a decline in LRV with increase in glycine from 0. Thus the use of glycine is not novel and obvious.

Dependent Claims 2-4, 9 and 10:
Separate arguments of dependent claims 2-4, all of which are directed to the glycine content. For claim 2, the glycine can still be zero, and thus the arguments of claim 1 applies. For other claims, it is shown that adding glycine is known in the art for the express purpose of aggregating the viruses which enhances the rejection; and appellant’s results show no significant effect of glycine.
	For dependent claim 9 and 29, the added limitation of filtered at a rate of 50-100 L/m2 is taught by the Hongo reference: see examples 1 and 2 which teaches filtration rate at 50 L/m2. Thus these arguments are also not persuasive.
	Claim 10 recites LRV of circovirus as 2 or more, which is also inherent and obvious according to in re King, because appellant uses the same membrane at the same conditions.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KRISHNAN S MENON/Primary Examiner, Art Unit 1777    


                                                                                                                                                                                                    
Conferees:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.